Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In response to the Communication dated April 7, 2021, claims 1-13
are active in this application.
Specification

If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
(d), which papers have been placed of record in the file.
 
Drawings

The drawings filed April 7, 2021 have been approved.


Allowable   Subject   Matter

Claims 1-13 are allowable over the prior art of record.
The following is an Examiner's statement of reasons for the indication of
allowable subject matter: the prior art of records does not show (in addition to other elements in the claim) the following:
-with respect to claim 1, a fourth pass gate transistor, a drain of the fourth pass gate transistor is used as a second read/write port of the second group of read/write dual ports, and a source of the fourth pass gate transistor is connected to the internal node of the SRAM, wherein on-resistance of the second pass gate transistor is smaller than that of the first pass gate transistor, so that a first read current flowing from the first read/write port of the first group of read/write dual ports is equal to a second read current flowing from the second read/write port of the first group of read/write dual port, on-resistance of the fourth pass gate transistor is smaller than that of the third pass gate transistor, so that a third read current flowing from the first read/write port of the second group of read/write dual ports is equal to a fourth read current flowing from the second read/write port of the second group of read/write dual port.
-with respect to claim 6, a fourth pass gate transistor, a drain of the fourth pass gate transistor is used as a second read/write port of the second group of read/write dual ports, and a source of the fourth pass gate transistor is connected to the internal node of the SRAM; and performing ion implantation on the first pass gate transistor, the second pass gate transistor, the third pass gate transistor, and the fourth pass gate transistor, making
on-resistance of the second pass gate transistor smaller than that of the first pass gate transistor, so that a first read current flowing from the first read/write port of the first group of read/write dual ports is equal to a second read current flowing from the second read/write port of the first group of read/write dual port, and making on-resistance of the fourth pass gate transistor smaller than that of the third pass gate transistor, so that a third read current flowing from the first read/write port of the second group of read/write dual ports is equal to a fourth read current flowing from the second read/write port of the second group of read/write dual port.

Any comments considered necessary by applicant must be submitted no
later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                            
Conclusion

Any inquiry Concerning this communication or earlier communications
from the examiner should be directed to Michael T. Tran whose   telephone   number   is   (571) 272-1795.
Any inquiry of a general nature or relating to the status of this application
should be directed to Group receptionist whose telephone number is (571) 272-1650.

/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        June 23, 2020